IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TROY HILL,                             NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-2863

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 7, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Troy Hill, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.